                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                               Plaintiff,

        V.                                                   Case No. 01-CR-108

ORVILLE JEROME COCHRAN,

                               Defendant.



                                      PLEA AGREEMENT



       1.      The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Carol L. Kraft, Scott J. Campbell and

Laura S. Kwaterski, Assistant United States Attorneys, and the defendant, Orville Jerome

Cochran, individually and by attorney John W. Campion, pursuant to Rule 11 of the Federal

Rules of Criminal Procedure, enter into the following plea agreement:

                                            CHARGES

      2.       The defendant has been charged in three counts of a four-count indictment, which

alleges violations of Title 18, United States Code, Section 1961(d) (racketeering conspiracy);

Title 21, United States Code, Sections 841(a) (1) and 846 (conspiracy to distribute and possess

with intent to distribute cocaine); and Title 18, United States Code, Section 844(i) (malicious

destruction of property by fire).

      3.       The defendant has read and fully understands the charges contained in the

indictment. He fully understands the nature and elements of the crimes with which he has been




           Case 2:01-cr-00108-LA Filed 10/02/18 Page 1 of 18 Document 445
charged, and those charges and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

      4.       The defendant voluntarily agrees to plead guilty to Count One of the indictment

which is summarized as follows:

       THE GRAND JURY CHARGES:

        From a date unknown, but at least before January I, 1988, and continuing to at least

       [May 16, 2001], in the Eastern District of Wisconsin and elsewhere, the defendant,

                              Orville Jerome Cochran, a/k/a "Orvie"

       [and others], being persons employed by and associated with an enterprise, that is, the

       Outlaws Motorcycle Club, which enterprise was engaged in, and the activities of which

       affected interstate and foreign commerce, knowingly, willfully and unlawfully did

       combine, conspire, confederate, and agree among themselves and with others . . . to

       commit an offense against the United States, to wit: to violate Title 18, United States

       Code, Section 1962 (c), that is to conduct and participate, directly and indirectly in the

       conduct of the affairs of the enterprise through a pattern of racketeering activity as that

       term is defined in Title 18, United States Code, Sections 1961(1) and (5); consisting of

       multiple acts involving state offenses of murder, attempt murder and conspiracy to

       commit murder; arson, attempt arson and conspiracy to commit arson; extortion, attempt

       extortion and conspiracy to commit extortion, all in violation of the laws of the States of

       Illinois, Wisconsin, Minnesota, Indiana, and New York; and multiple acts involving

       narcotics trafficking including cocaine and marijuana, in violation of Title 21, United

       Stated Code Sections 841(a)(1) and 846.




           Case 2:01-cr-00108-LA Filed 10/02/18 Page 2 of 18 Document 445
               It was further part of the conspiracy that the defendants agreed that a conspirator

       would commit at least two acts of racketeering in the conduct of the affairs of the

       enterprise.

               All in violation of Title 18, United States Code, Section 1962(d).

      5.       The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offense summarized in paragraph 4. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the following beyond a

reasonable doubt. The defendant admits that these facts are true and correct and establish his

guilt beyond a reasonable doubt: During the time-period covered by the indictment the

defendant, Orville Cochran, was a member and at times the president of the Chicago Southside

Chapter of the Outlaws Motorcycle Club. The Outlaws Motorcycle Club was an international

organization with chapters located primarily in the eastern third of the United States. These

chapters were grouped into regions and included Midwestern chapters, collectively known as the

White Region; Florida chapters, collectively known as the Orange Region; northeastern chapters

collectively known as the Blue Region; and southeastern chapters, collectively known as the

Gray Region. For each chapter, there was a president, vice president, treasurer and enforcer as

well as a general membership. Each region was also headed by a president and other regional

officers. A national/international president or boss headed the entire organization. The club as a

whole had strict membership requirements, which demanded the complete loyalty of all

members and further demanded that members of the various regions support the chapters in other

regions throughout the Outlaws nation. The defendant's Chicago Chapter was part of the

Midwestern White Region.

       During the time period alleged in the indictment, the Outlaws had a longstanding rivalry

with the Hell's Angels biker club and their affiliate clubs, which included the Invaders, the
                                                 3

           Case 2:01-cr-00108-LA Filed 10/02/18 Page 3 of 18 Document 445
Hell's Henchmen, and the Sons of Silence. Until approximately 1993, the Outlaws "controlled"

the Wisconsin-Illinois-Indiana territory that made up the White Region in that there were no

Hell's Angels chapters within that territory. The closest Hell's Angels chapter was a single

chapter located in Minneapolis. Beginning in late 1993 or early 1994, Outlaws bosses and

members came to believe that the Hell's Angels were attempting to gain a presence in the

Outlaws White Region territory by "patching over," the Hell's Henchmen, a biker club that had

chapters located in Chicago, Rockford, and Calumet City, Illinois and in South Bend, Indiana.

As the result, Outlaws bosses and members, including the defendant, agreed that they would

engage in a series of assaults against the Hell's Henchmen and other Hell's Angels affiliate clubs

so as to discourage those clubs from becoming Hell's Angels chapters and further, to discourage

the Hell's Angels from further attempts to "infiltrate" the geographic area that had been

traditionally known as Outlaws territory. Additionally, the Outlaws bosses and members of the

White Region agreed that they would engage in similar activity when called upon to assist

chapters in other regions that were engaged in similar rivalries with "enemy" clubs. During this

time, the Outlaws considered themselves to be at war with the rival biker clubs. In furtherance of

this war, various members of the White Region committed the racketeering offenses that are

described as Overt Acts in Furtherance of the Racketeering Conspiracy, as set forth in

paragraphs 31 through 76 of Count One of the Indictment.

       For the purposes of this plea agreement, in addition to the above-summarized facts, the

defendant, Orville Cochran, admits that he agreed that the following two racketeering acts would

be committed by some member or members of the Outlaws Motorcycle Club in furtherance of

the charged racketeering conspiracy, and further that he was present and participated in the

events that comprise each of these acts.



                                                4

        Case 2:01-cr-00108-LA Filed 10/02/18 Page 4 of 18 Document 445
       Paragraphs 51 and 52. Illiana Speedway: Conspiracy to assault and murder rival bikers.

       On or about June 26, 1994, a large group of Outlaws from the White Region, including

the defendant, Orville Cochran, traveled from their clubhouses and homes in Illinois, Wisconsin,

and Indiana, to the Illiana Motor Speedway, located in Schererville, Lake County, Indiana, with

the intent to assault rival bikers at that location. The event at Illiana, known as Summer Madness,

was calendared as an Outlaws Regional run in January of that year. Leading up to it, Outlaws

members planned to confront members of a club known as the Invaders, a Hell's Angels-friendly

biker group that had a previous history of attending Summer Madness at Illiana. According to

then-Outlaws vice president, Carl Jay Warneke, that could include beating them, running them

over with a car or motorcycle, or shooting them. The Outlaws believed that such aggression

would discourage Hell's Angels affiliate club members from continuing to associate with the

Hell's Angels and also send a message to the Hell's Angels that their presence would not be

tolerated in Outlaws territory. Outlaws members from the Gary, Indianapolis, Chicago, Joliet,

Milwaukee, and Wisconsin Stateline chapters all planned to attend. In preparation, Outlaws

members who had concealed carry permits were directed to arm themselves, and two vans, one

armored one from Milwaukee and van from Chicago, also contained firearms and other weapons.

The vans were brought to Indiana as part of the Outlaws caravan that traveled to the speedway

on the date of the racing event.

       On the preceding evening, the Outlaws members who had gathered at the Gary Outlaws

clubhouse in preparation for this event learned that their Regional Boss, Peter Rogers, known as

"Grease," had been shot and seriously injured while riding his motorcycle on the Chicago Dan

Ryan expressway after leaving an event at the Gary clubhouse. Again, according to Warneke,

this news led the Outlaws bosses and members to conclude that the Hell's Henchmen were

responsible for the attack on Rogers. At that time, the Outlaws correctly believed that the Hell's
                                                 5

        Case 2:01-cr-00108-LA Filed 10/02/18 Page 5 of 18 Document 445
Angels were actively courting the Hell's Henchmen and further believed that either the Hell's

Angels were responsible for the attack on Rogers or that Hell's Henchmen members had shot

him in order to show the Angels that they were worthy of becoming Hell's Angels. The assault

on Rogers had the effect of intensifying the Outlaws' animosity towards the Hell's Angels, the

Hell's Henchmen, and various other rival biker clubs including the Invaders.

        On the morning of June 26, 1994, Randy Yager, then the boss of the Gary Outlaws

chapter, assembled the Outlaws who had gathered at the Gary clubhouse for the ride to the

Illiana Speedway. Once they arrived, the Outlaws set up an encampment that included two

armored vans parked nose-to-nose right near a tree line, with the motorcycles parked in the grass

behind them. The Outlaws bosses assigned various duties to the members in attendance.

Government cooperator David Wolf, who was then a probate with the Wisconsin Stateline

Outlaws chapter, noted the presence of the two armored vans both containing variety of

handguns and long guns. He was kept busy running at the direction of the patched members, but

noted that there was a lot of Outlaws activity near the parking lot, with members looking for the

arrival of Invaders.

       Peoria Outlaws member John Richard Jones was at the speedway. Indianapolis chapter

boss, Frank Wheeler, had directed Jones to attend this event. About a week before the Illiana

event, Wheeler had visited the Peoria chapter and had told Jones and other Peoria members that

the Outlaws were expecting trouble at the Illiana Speedway in the form of Invader and Hell's

Henchmen attendees, and that all of chapters in the Chicago Outlaws region were expected to

attend. According to Jones, Wheeler told the Peoria Outlaws that if rival bikers were present, the

Outlaws were to "shoot to kill." Jones traveled first to the Gary clubhouse, and on the day of the

event, he participated in the procession that Yager organized to the speedway. Jones noted that

the procession included a van driven by a Chicago Outlaw, and that another Chicago member
                                                 6

        Case 2:01-cr-00108-LA Filed 10/02/18 Page 6 of 18 Document 445
had told Jones that if he needed a gun, he could get one from the Chicago van. At the location of

the Outlaws encampment, Jones saw Outlaws members openly carrying guns on their persons.

Jones also heard a Chicago Outlaw advise others that if any rival bikers passed a line near the

entrance guard shack, the Outlaws should open up their weapons. Jones took a high-powered

rifle with a scope from the Chicago van and assumed a position in the grass, ready to shoot any

rival bikers who crossed the imaginary line. Jones also observed a second van, also containing

firearms, which he understood to belong to Milwaukee Chapter members.

           While the Outlaws were at the speedway, Yager and the Milwaukee chapter boss,

Edward Anastas, approached an ATF agent, who was present along with two uniformed Lake

County Sheriffs deputies. During the encounter, Anastas demanded to know why ATF wasn't

back in Chicago arresting Hell's Henchmen, and further advised that the ATF agent had better

"get up to the front gate" and make sure no members of the Invaders showed up, or there "would

be dead bodies all around."

           As the day wore on, no rival bikers appeared and eventually the Outlaws packed up and

left the speedway, with approximately 30-40 bikers riding their motorcycles in a procession

through Gary. The procession was followed by the two armored vans. At about 6:00 p.m. this

procession was observed by Gary Police Officers Delmar Stout and Danny Sorbello who tracked

their speed through two changes in speed zones and eventually made a traffic stop of the second

van. Inside were a driver and five passengers from the Milwaukee Outlaws chapter. Several were

wearing Outlaws colors. The officers observed that the rear of the van was reinforced with 3/4

inch steel plate, welded in place, and containing two gun ports. An additional sheet of steel plate

was welded behind the driver's seat. Also in the van were long guns, handguns, military-type

smoke grenades, walkie-talkies, sap gloves, and numerous rounds of ammunition of various

caliber.
                                                  7

            Case 2:01-cr-00108-LA Filed 10/02/18 Page 7 of 18 Document 445
       This racketeering activity, conspiracy to assault and kill rival bikers, is a violation of

Sections 35-42-1-1, 35-41-2-4, 35-41-5-2 and 35-41-5-2 of the Indiana Statutes.

       Paragraphs 70-73. US 41 International Dragway (Morocco): Conspiracy to assault and
       murder rival bikers.

       On or about June 6, 1996, a group of Outlaws from the White Region, including the

defendant, Orville Cochran, traveled from their clubhouses and homes in Illinois, Wisconsin, and

Indiana to the US 41 International Dragway, located in Morocco, Newton County, Northern

District of Indiana. As with the trip to Illiana and a subsequent trip to the Lancaster Speedway in

Erie County, New York, the purpose of the trip was to assault and kill members of rival bikers

groups including members of the Invaders, Sons of Silence, Iron Horsemen, and Clove and

Hoofs Motorcycle Clubs. Again, according to Outlaw Jay Wameke, who was then the Chicago

Southside Chapter president, this event was promoted to the Outlaws membership as a "Double

Regional," with members from chapters in the White Region and the newly formed Green

Region required to be in attendance. Milwaukee boss Edward Anastas recalled that it was

actually designated to be a National Event. According to Anastas, the Outlaws had received

information that the Hell's Angels had a large presence at this event in 1995 and that they had

reserved several hundred tickets for 1996. According to both Wameke and Anastas, at the

beginning of the event, the bosses, including Warneke, Anastas, Frank Wheeler, Ronald

Talmadge, James Copollo, Rick Dixon, Raymond Morgan, Kevin O'Neill, Scott Hammond and

then Regional boss Randy "Mad" Yager and National boss Harry "Taco" Bowman, had a

meeting to discuss guard rotation, shift lengths, who would be the designated spokesperson if a

rival gang arrived, and what degree of force they would employ if the rival gang refused to leave.

Talmadge brought two old surplus police-type vehicles that the Outlaws used for security at the

dragway. Firearms, including a rifle, a shotgun and a handgun were concealed in the vehicle,


                                                 8

        Case 2:01-cr-00108-LA Filed 10/02/18 Page 8 of 18 Document 445
intended for use by the Outlaws members when they were assigned to the security detail.

Ultimately, rain resulted in the eventual cancellation of the races and the bands and most people

left the speedway. The Outlaws remained at the dragway for the entire three days. No rival bikers

showed up, however, and accordingly, no confrontation ever occurred.

        This racketeering activity, conspiracy to assault and kill rival bikers, is a violation of

Sections 35-42-1-1, 35-41-2-4, 35-41-5-2 and 35-41-5-2 of the Indiana Statutes.

        This information is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant's knowledge of, or participation in, this offense.

                                            PENALTIES

       6.       The parties understand and agree that the offense to which the defendant will

enter a plea of guilty carries the following maximum term of imprisonment and fine: up to 20

years and $250,000. The count also carries a mandatory special assessment of $100, and a

maximum of 3 years of supervised release. The parties further recognize that a restitution order

may be entered by the court.

       7.       The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

                            DISMISSAL OF REMAINING COUNTS

       8.       The government agrees to move to dismiss counts two and four of the indictment

as to the defendant at the time of sentencing.

                                            ELEMENTS

       9.       The parties understand and agree that in order to sustain the charge of

racketeering conspiracy as set forth in count one of the indictment, the government must prove

each of the following propositions beyond a reasonable doubt:



                                                   9

            Case 2:01-cr-00108-LA Filed 10/02/18 Page 9 of 18 Document 445
        First the defendant knowingly conspired to conduct or participate in the conduct of the
        affairs of the White Region of the Outlaws Motorcycle Club, through a pattern of
        racketeering activity as described in Count One of the Indictment.

        Second, the White Region of the Outlaws Motorcycle Club was an enterprise; and

        Third, that the activities of the White Region of the Outlaws Motorcycle Club affected
        interstate commerce.

                                 SENTENCING PROVISIONS

      10.      The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days

before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      11.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      12.      The defendant acknowledges and agrees that his attorney has discussed the

applicable sentencing guidelines provisions with him to the defendant's satisfaction.

      13.      The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete information regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.




                                                10

       Case 2:01-cr-00108-LA Filed 10/02/18 Page 10 of 18 Document 445
                               Sentencing Guidelines Calculations

      14.       The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                          Relevant Conduct

      15.       The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

which the defendant is pleading guilty.

                                        Base Offense Level

      16.      The parties agree to recommend to the sentencing court that the guideline

applicable to a violation of 18 U.S.C. § 1961(d) is U.S.S.G. § 2E1.1 (a), which states that the

base offense level is 19 or the offense level applicable to the underlying racketeering activity,

whichever is higher. The parties further agree to recommend to the sentencing court that because

each racketeering act to which the defendant admits is a separate violent offense that is a

violation of a state statute, each act is calculated individually under its applicable advisory

sentencing guideline provision under U.S.S.G. § 1B1.2(d).

      17.      The parties agreed to recommend to the sentencing court that the two racketeering

acts set forth in this plea agreement have the following base offense levels:




                                                 11

        Case 2:01-cr-00108-LA Filed 10/02/18 Page 11 of 18 Document 445
            a. Conspiracy to assault and murder members of the Invaders Motorcycle Club at

                the Illiana Speedway, in Schererville, Indiana, pursuant to U.S.S.G. § 2A1.5(a),

                base offense level 33.

            b. Conspiracy to assault and murder member of the Hell's Angels and Hell's Angels

                affiliate clubs at the US 41 Dragway, in Morocco, Indiana, pursuant to U.S.S.G. §

                2A1.5(a), base offense level 33.

      18.       The parties further agree to recommend to the sentencing court that the combined

offense level for the two racketeering acts is determined by taking the offense level applicable to

the offense with the highest offense level and then increasing that offense level by the amount

indicated in the table in U.S.S.G. § 3D1.4, that is, one level for each offense that is equally

serious. Based on this, the parties will recommend a total offense level of 34.

                                   Acceptance of Responsibility

      19.       The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1.1 (a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility. In addition, if the

court determines at the time of sentencing that the defendant is entitled to the two-level reduction

under § 3E1.1(a), the government agrees to make a motion recommending an additional one-

level decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant

timely notified authorities of his intention to enter a plea of guilty.

                                   Sentencing Recommendations

      20.       Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

not limited to any and all conduct related to the offense as well as any and all matters that might

constitute aggravating or mitigating sentencing factors.
                                                   12

        Case 2:01-cr-00108-LA Filed 10/02/18 Page 12 of 18 Document 445
      21.      Both parties reserve the right to make any recommendation regarding any and all

factors pertinent to the determination of the sentencing guideline range; the fine to be imposed;

the amount of restitution and the terms and condition of its payment; the length of supervised

release and the terms and conditions of the release; the defendant's custodial status pending the

sentencing; and any other matters not specifically addressed by this agreement.

      22.      The parties understand and agree that based on the nature of the defendant's

conduct, a prison sentence is indicated and that any sentence below 5 years (60 months) would be

unreasonable. The parties agree to recommend to the sentencing court that the defendant be

sentenced to 5 years (60 months) imprisonment.

                             Court's Determinations at Sentencing

      23.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      24.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.

                                               Fine

      25.      The parties agree to recommend to the sentencing court that no fine be imposed

against the defendant.



                                                13

        Case 2:01-cr-00108-LA Filed 10/02/18 Page 13 of 18 Document 445
                                         Special Assessment

      26.        The defendant agrees to pay the special assessment in the amount of $100 prior to

or at the time of sentencing.

                             DEFENDANT'S WAIVER OF RIGHTS

      27.        In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

            a.      If the defendant persisted in a plea of not guilty to the charges against him, he
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                    judge sitting without a jury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without a jury.

            b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                    selected at random. The defendant and his attorney would have a say in who
                    the jurors would be by removing prospective jurors for cause where actual
                    bias or other disqualification is shown, or without cause by exercising
                    peremptory challenges. The jury would have to agree unanimously before it
                    could return a verdict of guilty. The court would instruct the jury that the
                    defendant is presumed innocent until such time, if ever, as the government
                    establishes guilt by competent evidence to the satisfaction of the jury beyond a
                    reasonable doubt.

            c.      If the trial is held by the judge without a jury, the judge would find the facts
                    and determine, after hearing all of the evidence, whether or not he was
                    persuaded of defendant's guilt beyond a reasonable doubt.

            d.      At such trial, whether by a judge or a jury, the government would be required
                    to present witnesses and other evidence against the defendant. The defendant
                    would be able to confront witnesses upon whose testimony the government is
                    relying to obtain a conviction and he would have the right to cross-examine
                    those witnesses. In turn, the defendant could, but is not obligated to, present
                    witnesses and other evidence on his own behalf. The defendant would be
                    entitled to compulsory process to call witnesses.

            e.      At such trial, defendant would have a privilege against self-incrimination so
                    that he could decline to testify and no inference of guilt could be drawn from
                    his refusal to testify. If defendant desired to do so, he could testify on his own
                    behalf.


                                                  14

       Case 2:01-cr-00108-LA Filed 10/02/18 Page 14 of 18 Document 445
      28.       The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the

offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.

      29.      The defendant acknowledges and understands that he will be adjudicated guilty of

the offense to which he will plead guilty and thereby may be deprived of certain rights, including

but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,

and to be employed by a federally insured financial institution.

      30.      The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

      31.      Based on the government's concessions in this agreement, the defendant

knowingly and voluntarily waives his right to appeal his sentence in this case and further waives

his right to challenge his conviction or sentence in any post-conviction proceeding, including but

not limited to a motion pursuant to 28 U.S.C. § 2255. As used in this paragraph, the term

"sentence" means any term of imprisonment, term of supervised release, term of probation,

supervised release condition, fine, forfeiture order, and restitution order. The defendant's waiver

of appeal and post-conviction challenges includes the waiver of any claim that (1) the statute or
                                                  15

        Case 2:01-cr-00108-LA Filed 10/02/18 Page 15 of 18 Document 445
Sentencing Guidelines under which the defendant is convicted or sentenced are unconstitutional,

and (2) the conduct to which the defendant has admitted does not fall within the scope of the

statute or Sentencing Guidelines. This waiver does not extend to an appeal or post-conviction

motion based on (1) any punishment in excess of the statutory maximum, (2) the sentencing

court's reliance on any constitutionally impermissible factor, such as race, religion, or sex, (3)

ineffective assistance of counsel in connection with the negotiation of the plea agreement or

sentencing, or (4) a claim that the plea agreement was entered involuntarily.

                             Further Civil or Administrative Action

      32.       The defendant acknowledges, understands, and agrees that the defendant has

discussed with his attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict

rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.

                                      GENERAL MATTERS

      33.      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      34.      The parties acknowledge, understand, and agree that this plea agreement will be

filed and become part of the public record in this case.

      35.      The parties acknowledge, understand, and agree that the United States Attorney's

office is free to notify any local, state, or federal agency of the defendant's conviction.



                                                  16

       Case 2:01-cr-00108-LA Filed 10/02/18 Page 16 of 18 Document 445
      36.      The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.

             EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      37.      The defendant acknowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges, which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement.

                       VOLUNTARINESS OF DEFENDANT'S PLEA

      38.      The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.



                                                 17

          Case 2:01-cr-00108-LA Filed 10/02/18 Page 17 of 18 Document 445
                                    ACKNOWLEDGMENTS
I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.


Date:         -
                                             ORVILL J.        CHRAN
                                             Defendant


I am the defendant's attorney. I carefully have reviewed every pert of this agreement with the
defendant. To my knowledge, my client's decisio • enter int his agr ment is an informed
and voluntary one.


Date:
                                                       A
                                              tt ney or D - 'endant

For the United States of America:


Date:   /0 —a—
                                             MATTHEW D. KRUEGER
                                             United States Attorney


Date:
                                                    L L. KRAFT
                                             Assistant United States Attorney


Date:
                                             SCOTT J. CAMPBELL
                                             Assistant United States Attorney


Date:   AV 2/Z.-6/cr
                                                      S. KWATERSKI
                                             Assistant United States Attorney


                                               18

        Case 2:01-cr-00108-LA Filed 10/02/18 Page 18 of 18 Document 445
